Colt, J.
Champerty is defined to be “the unlawful maintenance of a suit in consideration of some bargain to have part of the thing in dispute or some profit out of it,” “ whereupon the champertor is to carry on the party’s suit at his own expense.” 1 Hawk. P. C. ce. 83, 84. 4 Bl. Com. 135.
The agreement relied on here does not come within this definition. There is no undertaking, disclosed or implied, on the part of the plaintiff, to carry on any suit at his own expense; or to look alone to that which might be recovered, for his compensation. It does not appear that his pay was dependent on his success, which is the important element deemed prejudicial to the • public repose, and therefore declared illegal. Thurston v. Percival, 1 Pick. 415.
Nor is the transaction obnoxious to the statute, which provides that counsellors and attorneys “shall not directly or indirectly buy or be interested in buying, or directly or indirectly loan or advance, or agree to loan or advance, any money or other goods, or give or promise any valuable consideration whatever to any person, as an inducement to place, or in consideration of having placed in the hands of any person, any bond, note, book debt, or right of action for collection, with intent to make themselves any1 gain from the fees arising from such collection by a suit at law.” Gen. Sts. e. 122, § 6. In Allen v. Hawks, 13 Pick. 79, the agreement proved was an agreement to pay to the agent a portion of the fees of collection, if he would employ the attorney to collect demands due the principal. Here the written agreement appears to be nothing more than a mode adopted for giving the plaintiff a lien on a portion of the debt claimed tc be due, as security for his services and disbursements.

Judgment for the plaintiff.